



















TEREX CORPORATION

AMENDED AND RESTATED
EMPLOYEE STOCK PURCHASE PLAN




(EFFECTIVE AS OF JULY 1, 2017)









--------------------------------------------------------------------------------






TEREX CORPORATION
AMENDED AND RESTATED
EMPLOYEE STOCK PURCHASE PLAN


SECTION 1.    ESTABLISHMENT.


Terex Corporation, a Delaware corporation (hereinafter referred to as the
“Company”), established an employee stock purchase plan on August 1, 1994, which
has been amended from time to time. The Company is amending and restating in
full the employee stock purchase plan (hereinafter referred to as the “Plan”),
as set forth in this document.


SECTION 2.    DEFINITIONS.


(a)    "Accumulation Period" means a one month period during which contributions
may be made toward the purchase of Stock under the Plan, as determined pursuant
to Section 5(b).


(b)    "Administrative Committee" means a committee of at least three (3)
persons appointed by the Board, as described in Section 4. The Administrative
Committee may appoint agent(s) as it deems necessary or appropriate to assist
with the operation and administration of the Plan.


(c)    "Board" means the Board of Directors of the Company, as constituted from
time to time.


(d)    "Code" means the Internal Revenue Code of 1986, as amended.


(e)    "Company" means Terex Corporation, a Delaware corporation.


(f)    “Election Form” has the meaning given in Section 5(b) below.


(g)    "Eligible Team Member" means, for any Accumulation Period, any individual
affiliated with a Participating Company who is selected by management of the
Company. The foregoing notwithstanding, an individual shall not be considered an
Eligible Team Member if (i) his or her participation in the Plan is prohibited
by the law of any country which has jurisdiction over him or her; or (ii) his or
her employment has been classified as temporary by the Company. Any individual
whom the Company determines is not an Eligible Team Member shall not be treated
as an Eligible Team Member under the Plan solely because he or she has been
classified or reclassified by any governmental entity as an employee of the
Company. An individual who is selected to be an Eligible Team Member shall cease
to be an Eligible Team Member upon being so notified by the Company.


(h)    “Outside Director” means any individual who is actively serving as a
member of the Board who is not also an Eligible Team Member.


(i)    "Participant" means an Eligible Team Member or Outside Director who
elects to participate in the Plan.


(j)    "Participating Company" means (i) the Company and (ii) each present or
future Subsidiary designated by the Committee as a Participating Company.


(k)    "Plan" means this Terex Corporation Amended and Restated Employee Stock
Purchase Plan, as it may be amended from time to time.









--------------------------------------------------------------------------------





(l)    "Plan Account" means the account established for each Participant
pursuant to Section 10(a).


(m)    “Purchase Date” means a date on which the Company purchases Stock for
each Participant pursuant to this Plan, which date shall be on the business day
that (i) is as close as administratively possible to the fifteenth day of the
month following the end of an Accumulation Period or (ii) an Outside Director
makes a Strategic Purchase.


(n)    "Purchase Price" means the price at which Participants may purchase Stock
under the Plan, as determined pursuant to Section 6(b) or Section 10(b).


(o)    "Stock" means the common stock of the Company, $0.01 par value.


(p)    “Strategic Purchase” means open market purchases made by an Outside
Director in the Company’s Stock pursuant to Section 6(b).


(q)    "Subsidiary" means any corporation or any other entity (other than the
Company) in an unbroken chain of entities beginning with the Company, if each of
the entities other than the last entity in the unbroken chain owns stock or
other ownership interests possessing 50% or more of the total combined voting
power in one of the other entities in such chain.


SECTION 3.    PURPOSE OF THE PLAN.


The purpose of the Plan is to provide Participants with a convenient means to
acquire an equity interest in the Company either through payroll deductions for
Eligible Team Members or through Strategic Purchases for Outside Directors, to
enhance each Participant’s sense of participation in the affairs of the Company,
and to provide an incentive for Participants to continue their affiliation with
the Company. The Plan is not intended to qualify as an “employee stock purchase
plan” under Section 423 of the Code (including any amendments, or replacements
of such section).


SECTION 4.    ADMINISTRATION OF THE PLAN.


(a)    Administrative Committee Composition. The Plan shall be administered by
the Administrative Committee or a subcommittee thereof, or any other committee
designated by the Board to administer this Plan. The members of the
Administrative Committee shall be appointed from time to time by and shall serve
at the discretion of the Board.


(b)    Administrative Committee Responsibilities. The Administrative Committee
shall interpret the Plan and make all other policy decisions relating to the
operation of the Plan. The Administrative Committee may adopt such rules,
guidelines and forms as it deems appropriate to implement the Plan. All
questions of interpretation or application of the Plan shall be determined by
the Administrative Committee and its decisions shall be final and binding upon
all Participants. Members of the Administrative Committee shall receive no
compensation for their services in connection with the administration of the
Plan. All expenses incurred in connection with the administration of the Plan
shall be paid by the Company.


SECTION 5.    ENROLLMENT AND PARTICIPATION FOR ELIGIBLE TEAM MEMBERS.


(a)    Accumulation Periods. While the Plan is in effect, twelve Accumulation
Periods shall commence in each calendar year. The Accumulation Periods shall
consist of each of the twelve calendar months comprising a calendar year, each
commencing on the first day of a calendar month.




2



--------------------------------------------------------------------------------





(b)    Enrollment. Any individual who, on the day preceding the first day of an
Accumulation Period, qualifies (or will qualify) as an Eligible Team Member may
elect to become a Participant in the Plan for such Accumulation Period by
executing a payroll deduction election form, third-party administrator’s
election form or other election form, as applicable, which forms may be
completed electronically if available (“Election Form”).


(c)    Duration of Participation. Once enrolled in the Plan, a Participant who
is an Eligible Team Member shall continue to participate in the Plan until he or
she ceases to be an Eligible Team Member, withdraws from the Plan under Section
8 or reaches the end of the Accumulation Period whose contributions were
discontinued under Section 7(d) or Section 11. Such Participant is not required
to file any additional payroll deduction election forms in order to continue
participation in the Plan. A Participant who is an Eligible Team Member who
discontinued contributions under Section 7(d) or withdrew from the Plan under
Section 8 may again become a Participant, if he or she then is an Eligible Team
Member, by following the procedure described in subsection (b) above. A
Participant who is an Eligible Team Member whose contributions were discontinued
automatically under Section 11 shall automatically resume participation at the
beginning of the first Accumulation Period in the next calendar year, if he or
she then is an Eligible Team Member.


(d)    Applicable Accumulation Period. For purposes of this Plan the applicable
Accumulation Period shall be determined as follows:
(i)    Once a Participant who is an Eligible Team Member is enrolled in the Plan
for an Accumulation Period, such Accumulation Period shall continue to apply to
him or her until the earliest of (A) the end of such Accumulation Period or (B)
the end of his or her participation under subsection (c) above.


(ii)    When a Participant who is an Eligible Team Member reaches the end of an
Accumulation Period (the “Current Accumulation Period”) but his or her
participation is to continue, then such Participant shall automatically be
re-enrolled for the Accumulation Period that commences immediately after the end
of such Current Accumulation Period.


SECTION 6.    ENROLLMENT AND PARTICIPATION FOR OUTSIDE DIRECTORS


(a)    Enrollment. While the Plan is in effect, an Outside Director who wishes
to become a Participant in the Plan may do so by making a Strategic Purchase.


(b)    Strategic Purchases. An Outside Director may make Strategic Purchases at
any time during the calendar year, by purchasing shares of Stock through a Plan
Account (as defined below). The Outside Director must notify the Administrative
Committee of his or her intention to make a Strategic Purchase in advance and
the Administrative Committee will facilitate such Strategic Purchase. The
Purchase Price for each share of Stock purchased via a Strategic Purchase shall
be the price per share actually paid on the open market for each such share of
Stock. The Company shall make a contribution of Stock to the Outside Director
equal to 15% of the number of shares of Stock purchased by the Outside Director
as a Strategic Purchase through this Plan, which shares of Stock shall be
purchased on the open market by the Company. Promptly following a Strategic
Purchase, the number of shares of Stock purchased by the Outside Director shall
be deposited into the Outside Director’s Plan Account established in the Outside
Director’s name at a stock brokerage or other financial services firm designated
by the Company. The Administrative Committee may determine that any fractional
share, as calculated under this subsection (b), shall be (i) rounded down to the
next lower whole share or (ii) credited as a fractional share.










3



--------------------------------------------------------------------------------





SECTION 7.    PARTICIPANT CONTRIBUTIONS.


(a)    Frequency of Payroll Deductions and Strategic Purchases. A Participant
who is an Eligible Team Member may purchase shares of Stock under the Plan
solely by means of payroll deductions. A Participant who is an Outside Director
may make Strategic Purchases at any time during the calendar year as described
in Section 6(b). Payroll deductions, as designated by a Participant pursuant to
subsection (b) below, shall occur on each payday during participation in the
Plan.


(b)    Amount of Payroll Deductions and Strategic Purchases. An Eligible Team
Member shall designate on the Election Form the portion of his or her
compensation that he or she elects to have withheld for the purchase of Stock
hereunder. Such portion may be (i) a whole percentage of the Eligible Team
Member's compensation, but not less than 1% nor more than 15%, or (ii) a whole
dollar amount of the Eligible Team Member's compensation, but not less than $20
per month or the appropriate non-U.S. currency equivalent. The minimum amount of
a Strategic Purchase is $240.


(c)    Changing Withholding Rate. A Participant who is an Eligible Team Member
may increase or decrease the rate of payroll deductions by filing a new Election
Form, in which case the new rate shall become effective for the next payroll
period commencing more than 20 days after the payroll department’s receipt of
the authorization and shall continue unless changed as described below. Such
change in the rate of payroll deductions may be made at any time.


(d)    Discontinuing Payroll Deductions. If a Participant who is an Eligible
Team Member wishes to discontinue his or her contributions entirely, he or she
may do so by filing a new Election Form at any time. Payroll withholding shall
cease as soon as reasonably practicable after such form has been received by the
Company. A Participant who has discontinued making contributions may resume such
contributions in the following calendar year by filing a new Election Form if he
or she then is an Eligible Team Member.


SECTION 8.    WITHDRAWAL FROM THE PLAN.


(a)    Withdrawal. Each Participant who is an Eligible Team Member may withdraw
from an Accumulation Period under the Plan by filing a new Election Form. Such
withdrawal may be elected at any time, and will be effective as soon as
administratively practical.


(b)    Return of Payroll Deductions. Upon withdrawal from the Plan, any
accumulated payroll deductions shall be returned, without interest, to the
withdrawn Eligible Team Member and his or her interest in the Plan shall
terminate.


SECTION 9.    CHANGE IN EMPLOYMENT OR OUTSIDE DIRECTOR STATUS.


For a Participant who is an Eligible Team Member, termination of a Participant’s
employment for any reason, including retirement or death or the failure of a
Participant to remain an Eligible Team Member, terminates his or her
participation in the Plan immediately. In such event, any payroll deductions
credited to the Participant’s Plan Account will be returned, without interest,
to him or her or, in the case of his or her death, to his or her legal
representative. For a Participant who is an Outside Director, termination of his
or her status as an Outside Director for any reason, including retirement or
death or the failure of a Participant to remain an Outside Director, terminates
his or her participation in the Plan immediately.










4



--------------------------------------------------------------------------------





SECTION 10.    PLAN ACCOUNTS AND PURCHASE OF SHARES.


(a)    Plan Accounts. The Company shall establish an account, through a third
party administrator, in the name of each Participant (a “Plan Account”). All
payroll deductions made for an Eligible Team Member will be credited to his or
her Plan Account under the Plan; no interest shall accrue on the payroll
deductions. An Eligible Team Member may not make any separate cash payment into
his or her payroll deduction Plan Account and payment for shares of Stock
purchased under the Plan by any Eligible Team Member may not be made in any form
other than by payroll deduction.


(b)    Purchase Price. For Eligible Team Members, the Purchase Price for each
share of Stock purchased on a Purchase Date shall be the price per share
actually paid on the open market for each such share of Stock.


(c)    Matching Contributions. For Eligible Team Members, on each Purchase Date,
the Company shall make a contribution of Stock to each Participant equal to 15%
of the number of shares of Stock purchased on behalf of such Participant through
this Plan, which shares of Stock shall be purchased on the open market by the
Company.


(d)    Number of Shares Purchased via Participant Contribution. For Participants
who are Eligible Team Members, on each Purchase Date under an Accumulation
Period, as long as the Plan remains in effect, the Company shall apply the funds
then in each Participant’s Plan Account to the purchase of shares of Stock. As
of each such Purchase Date, each such Participant shall purchase the number of
shares of Stock calculated in accordance with this subsection (d), unless the
Participant has previously elected to withdraw from the Plan in accordance with
Section 8; provided, however, that no Stock shall be purchased on a Purchase
Date on behalf of any Participant whose participation in the Plan was terminated
prior to such Purchase Date. On each Purchase Date, the amount of funds then in
the Participant's Plan Account shall be divided by the Purchase Price, and the
number of shares that results shall be purchased on the open market with the
funds in the Participant's Plan Account. The Administrative Committee may
determine with respect to all Participants that any fractional share, as
calculated under this subsection (d), shall be (i) rounded down to the next
lower whole share or (ii) credited as a fractional share.


(e)    Issuance of Stock. For Eligible Team Members, promptly following each
Purchase Date, the number of shares of Stock purchased by each Participant shall
be deposited into the Participant’s Plan Account established in the
Participant’s name at a stock brokerage or other financial services firm
designated by the Company.


(f)    Unused Cash Balances. For Eligible Team Members, any amount remaining in
the Participant's Plan Account that represents the Purchase Price for any
fractional share shall be carried over in the Participant's Plan Account to the
next Accumulation Period. Any amount remaining in the Participant's Plan Account
that represents the Purchase Price for whole shares that could not be purchased
by reason of Section 11 shall be refunded to the Participant in cash, without
interest.


(g)    Stockholder Approval. Any other provision of the Plan notwithstanding, no
shares of Stock shall be purchased under the Plan unless and until the Company's
stockholders have approved the Plan.


(h)    Brokerage Account. To the extent legally enforceable, a Participant shall
not be free to undertake a disposition (as such term is defined in Section
424(c) of the Code) of any shares of Stock acquired pursuant to the Plan at any
time, whether by sale, exchange, gift, or other transfer of legal title until
the Participant has held the Stock purchased under this Plan for a period of at
least six (6) months.






5



--------------------------------------------------------------------------------







SECTION 11.    DOLLAR LIMITATIONS ON STOCK PURCHASES.


Notwithstanding anything to the contrary in this Plan, the maximum amount that a
Participant may use to purchase shares of Stock (including Strategic Purchases)
under this Plan in any calendar year is $25,000 or the appropriate non-U.S.
currency equivalent.


SECTION 12.    RIGHTS NOT TRANSFERABLE.


Neither payroll deductions credited to a Participant’s Plan Account nor any
rights to receive shares of Stock under the Plan may be assigned, transferred,
pledged or otherwise disposed of in any way (other than by will, the laws of
descent and distribution or as provided in Section 17 hereof) by the
Participant. Any such attempt at assignment, transfer, pledge or other
disposition shall be without effect.


SECTION 13.    NO RIGHTS AS A TEAM MEMBER.


Nothing in the Plan or in any right granted under the Plan shall confer upon the
Participant any right to receive any benefits in the future under this Plan, to
continue in the employ of a Participating Company, to be an Eligible Team Member
or to serve as an Outside Director of the Company for any period of specific
duration or interfere with or otherwise restrict in any way the rights of the
Participating Companies or of the Participant, which rights are hereby expressly
reserved by each, to terminate his or her employment at any time and for any
reason, with or without cause.


SECTION 14.    NO RIGHTS AS A STOCKHOLDER.


A Participant shall have no rights as a stockholder with respect to any shares
of Stock that he or she may have a right to purchase under the Plan until such
shares have been purchased on the applicable Purchase Date.


SECTION 15.    NOTICES.


All notices or other communications by a Participant to the Company under or in
connection with the Plan shall be in writing and shall be deemed to have been
duly given when delivered personally or deposited in the U.S. Mail, first class
postage prepaid, addressed as follows: Terex Corporation, Attn: Employee Stock
Purchase Plan Administrator, 200 Nyala Farm Road, Westport, CT 06880, or as such
other address as the Company, by notice to team members, may designate in
writing from time to time.


SECTION 16.    STOCKHOLDER APPROVAL OF AMENDMENTS.


Any required approval of the stockholders of the Company for an amendment to the
Plan shall be obtained at a duly held stockholders’ meeting by the affirmative
vote of the holders of a majority of the outstanding shares of the Company
represented and voting at the meeting; provided, however, that approval at a
meeting may be obtained by a lesser degree of stockholder approval if the
Committee determines, in its sole discretion after consultation with the
Company’s legal counsel, that such lesser degree of stockholder approval will
comply with all applicable laws.


SECTION 17.    DESIGNATION OF BENEFICIARY.


(a)    Written Designation. A Participant may file a written designation of a
beneficiary who is to receive any shares and cash, if any, with respect to the
Participant’s Plan Account in the event of such Participant’s death subsequent
to the end of an Accumulation Period but prior to delivery to him or her of


6



--------------------------------------------------------------------------------





such shares and cash. In addition, a Participant may file a written designation
of a beneficiary who is to receive any cash from the Participant’s Plan Account
in the event of such Participant’s death prior to a Purchase Date. Such
designation of beneficiary may be changed by the Participant at any time by
written notice to the Participating Company.


(b)    No Written Designation. In the event of the death of a Participant and in
the absence of a beneficiary validly designated under the Plan who is living at
the time of such Participant’s death, the Company shall deliver such shares or
cash to the executor or administrator of the estate of the Participant, or if no
such executor or administrator has been appointed (to the knowledge of the
Company), the Company, in its sole discretion, may deliver such shares or cash
to the spouse or to any one or more dependents or relatives of the Participant,
or if no spouse, dependent or relative is known to the Company, then to such
other person as the Company may designate.




SECTION 18.    APPLICABLE LAW.


The Plan shall be governed by the substantive laws (excluding the conflict of
laws rules) of the State of Delaware.


SECTION 19.    TAX WITHHOLDING.


The Company shall have the right to withhold from amounts otherwise payable to
each Participant such withholding taxes as may be required by law, or to
otherwise require the Participant to pay such withholding taxes.


SECTION 20.    EFFECTIVE DATE; AMENDMENT OR TERMINATION OF PLAN.


If approved by the stockholders of the Company, this Plan shall be effective on
July 1, 2017 and the Plan shall continue until the earlier to occur of
termination by the Board or June 30, 2027. The Board may at any time suspend or
terminate the Plan. The Board may at any time amend the Plan, provided, however,
no amendment shall be made without approval of the stockholders of the Company
obtained in accordance with Section 16 hereof if such approval is required by an
applicable law or regulation.


[remainder of page intentionally blank]




7

